UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6547



JOSE DELGADO CABRERA,

                                              Plaintiff - Appellant,

          versus


TROY   WILLIAMSON, Warden;  DOCTOR  MCCAIN;
CORRECTIONAL OFFICER KIRKLAND; CORRECTIONAL
OFFICER WORLEY,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.  David A. Faber, Chief
District Judge. (CA-04-237-5)


Submitted:   September 30, 2005           Decided:   October 19, 2005


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jose Delgado Cabrera, Appellant Pro Se.    Sandra Henson Kinney,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jose Delgado Cabrera appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his action under Bivens v. Six Unknown Named Agents of

Fed. Bureau of Narcotics, 403 U.S. 388 (1971).    We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.      See Cabrera v.

Williamson, No. CA-04-237-5 (S.D. W. Va. Mar. 31, 2005).        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -